[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-14783                   March 11, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                    D. C. Docket No. 06-60135-CR-JAL

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DEMUS PETERSON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 11, 2008)

              ON REMAND FROM THE SUPREME COURT
                     OF THE UNITED STATES

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Demus Peterson stands convicted of possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1). He appealed his sentence of 87

months incarceration and we affirmed. United States v. Peterson, 237 Fed. Appx.

439 (11 th Cir. 2007). One of the arguments he presented challenged the Guideline

disparity between powder cocaine and cocaine base. We rejected this argument.

      The Supreme Court of the United States granted Peterson’s petition for writ

of certiorari, vacated our judgment and remanded the matter for further

consideration in light of its opinion in the matter of Kimbrough v. United States,

128 S.Ct. 558 (2007). Consequently, we vacate the sentence imposed by the

district court and remand the case for resentencing directing the district court to

consider the recent opinion of the Supreme Court in Kimbrough.

      Sentence VACATED and matter REMANDED for resentencing.




                                           2